Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 10/1/2021 have been considered.  Claims 1-23 are currently pending.

Response to Arguments
Applicant’s arguments, see page 8, lines 3 - page 12, last paragraph of the Remarks, filed 10/1/2021, with respect to claims 1-23 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-23 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a system for managing control of signal penetration into a building: 
“an exterior RF transmission unit located on an outside of the building for transceiving signals at a first frequency that experiences losses when penetrating a structure of the building on a first RF communications link from an exterior base station and converting between the received signals at the first frequency and second signals in a first format that overcome losses caused by penetrating the structure of the building over a wireless communications link, the 
an interior RF transmission unit located on the interior of the building and communicatively linked with the exterior RF transmission unit via the wireless communications link, for receiving and transmitting the converted second signals in the first format that counteracts the losses caused by penetrating the structure of the building over the wireless communications link” in combination with other recited elements in claim 1.

The present application also relates to a system for managing control of signal penetration into a building: 
“an exterior RF transmission unit located on an outside of the building for transceiving signals at a first frequency that experiences losses when penetrating into a structure of the building on a first RF communications link from an exterior base station and converting between the received signals at the first frequency and second signals in a first format that overcome losses caused by penetrating the structure of the building over a wireless communications link, the exterior RF transmission unit transmitting the second signals in the second format to the interior of the building on the wireless communications link; 
an interior RF transmission unit located on the interior of the building and communicatively linked with the exterior RF transmission unit via the wireless communications link, for receiving and transmitting the converted second signals in the first format that counteracts the losses caused by penetrating the structure of the building over the wireless communications link” in combination with other recited elements in claim 15.


A second prior art, Rose et al. (US Publication 2017/0230907 A1), teaches a management module to monitor the status of gateway devices and end devices to determine if the devices are operating within normal ranges so that it would allow changing and reporting the communication characteristics of the gateway devices and the end devices.
A third prior art, Lundy (US Patent 9,911,297 B2), teaches using a secure SSL connection to obtain sensor device and gateway status information, and to make changes to threshold and condition settings for all sensor and detector devices.

However, Fezlollahi, Rose, and Lundy, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/KEVIN D MEW/            Primary Examiner, Art Unit 2471